Citation Nr: 1448401	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-12 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for a facial scar.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran had honorable active duty service from July 1973 to July 1976.  He also served on active duty from May 1979 to June 1983 and received an other than honorable discharge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, found that new and material evidence had not been received to reopen the claim for the above listed disabilities.  

The issues of service connection for a facial scar, head injury, headaches, and bilateral knee disability were denied in an unappealed March 2007 rating decision.  The issues of service connection for a bilateral knee disability and facial scar as well as service connection for bilateral ankle disability were denied in a January 2009 rating decision.  As explained below, an appeal of that decision was not perfected.   

Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral knee disability, bilateral ankle disability, facial scar, and residuals of a head injury.

The Board notes that, in addition to the paper claims file, there is a Virtual VA and a Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claim.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In March 2007, service connection for a facial scar, head injury/headaches, and bilateral knee disabilities were denied in an unappealed rating decision; the Veteran did not submit new evidence or a notice of disagreement within one year of that decision.  

2.  In January 2009, service connection for a facial scar, bilateral knee, and bilateral ankle disabilities were denied; the Veteran failed to perfect an appeal of the issues following a January 2010 statement of the case.  

2.  Evidence received more than one year after the March 2007 and January 2009 rating decisions is cumulative or redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim for service connection for a bilateral knee disability, bilateral ankle disability, facial scar, and residuals of a head injury.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied the claim for service connection for a facial scar, head injury/headaches, and bilateral knee disabilities is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.202, 20.302, 20.1103 (2013).

2.  The January 2009 rating decision that denied the claim for service connection for a facial scar, bilateral knee, and bilateral ankle disabilities is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.202, 20.302, 20.1103.

3.  The evidence received since the March 2007 and January 2009 rating decisions is not new and material or sufficient to reopen the claim for service connection for a bilateral knee disability, bilateral ankle disability, facial scar, and residuals of a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided with notice that complies with Kent in June and August 2010 VCAA letters issued prior to the initial adjudication of the claim.  

The letters also satisfied the duty to notify as the letters informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  While the Veteran reported VA treatment beginning in January 2009, the only record of VA treatment is dated in November 2005.  He was notified of this fact in the November 2010 rating decision and March 2011 statement of the case, thus giving him the opportunity to submit the records himself or provide additional information regarding the reported treatment.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

For a finally-denied claim, VA is not required under the VCAA to provide a medical examination unless the claim is first reopened upon receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).  
For the reasons set forth above, the Board finds that it has complied with the VCAA's notification and assistance requirements.

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002).  If a notice of disagreement is received, and a statement of the case is issued, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for a facial scar, head injury/headaches, and bilateral knee disabilities were denied in an unappealed March 2007 rating decision.  The Veteran did not submit new evidence or a notice of disagreement within one year of that decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2013)).

At the time of the March 2007 rating decision, the evidence of record contained reports from the Veteran that his bilateral knee, ankles, facial scar, and head injury/contusion were the result of in-service injuries or events during his second period of military service while at Fort Bragg, North Carolina.  However, a February 2007 Administrative Decision specifically found the Veteran's other than honorable discharge for his second period of service from May 1979 to June 1983 was found to be a bar to all benefits administered by the Department of Veterans Affairs.  

The evidence also included record of November 2005 VA treatment in which the Veteran complained of frequent headaches, a history of facial injury in service, and complaints of chronic bilateral knee pain.  His headaches were noted to possibly be related to allergies and were found to not have migrainous features.  Finally, a memorandum regarding the unavailability of the Veteran's service treatment records was issued in December 2006.  The RO specifically noted the Veteran's reports that the claimed disabilities began during the second period of service and concluded that the evidence did not demonstrate that a current facial scar, head injury/headaches, or bilateral knee disability was incurred during or as a result of honorable military service.  

In January 2009, service connection for a facial scar, bilateral knee, and bilateral ankle disabilities were denied and the Veteran failed to perfect an appeal of the issues within 60 days of the January 2010 statement of the case or within the remaining one-year time period following January 2009 rating decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

At the time of the January 2009 rating decision, the only new evidence of record were private medical records demonstrating a 2008 work-related left knee injury and subsequent treatment and surgery for that injury.  The Veteran was again informed that his service treatment records were determined to be unavailable according to the December 2006 memorandum and that the character of discharge from his second period of service was considered to be a bar to benefits.  The issues were denied as the evidence did not demonstrate that a current facial scar, bilateral knee, or bilateral ankle disability was incurred during or as a result of honorable service.  

Since the January 2009 rating decision, the Veteran has submitted additional records of private treatment connected to the 2008 work-related knee injury and additional statements dated in June 2010, August 2010, and January 2011 asserting that his claimed disabilities were incurred during his second period of service at Fort Bragg.  He was again notified that his service treatment records are considered to be unavailable in a September 2011 memorandum.  

The new evidence fails to show that the Veteran has a current bilateral knee disability, bilateral ankle disability, facial scar, or residuals of a head injury as a result of an honorable period of service, and, therefore, does not raise a reasonable possibility of substantiating the claim or trigger VA's duty to get another examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  As such, the evidence is not material and the claim to reopen must be denied.


ORDER

New and material evidence having not been received, the claim for entitlement to service connection for a bilateral knee disability, bilateral ankle disability, facial scar, and residuals of a head injury is not reopened and the appeal is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


